Citation Nr: 0942107	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1966 to April 24, 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision by the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In June 2008, this matter was remanded for further 
development.


FINDINGS OF FACT

1.  An unappealed August 1984 rating decision denied the 
Veteran service connection for a low back disability 
essentially on the bases that his complaints and/or injuries 
in service were acute and transitory, and that his current 
disability was not shown to be related to his service.

2.  Evidence received since the August 1984 rating decision 
does not tend to show that the current low back disability is 
related to his service, and the complaints noted therein; 
does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disability; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a low back disability may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A letter in October 2005 advised the Veteran of the bases for 
the denial of the underlying claim, advised him that new and 
material evidence was required to reopen the claim, and 
advised him of what the evidence needed to show for the claim 
to be reopened.  Furthermore, he was advised of the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  This notice was in 
compliance with the mandates of the U.S. Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Given that the claim to reopen is being denied, whether or 
not the Veteran received timely notice regarding the ratings 
of a low back disability and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) is 
moot.  Notably, a March 2006 letter provided such notice.
Regarding VA's duty to assist, all pertinent evidence that 
has been identified by the Veteran is, to the extent 
possible, associated with his claims file.  Significantly, 
pursuant to the June 2008 Board remand, the RO arranged for 
an exhaustive search for records the Veteran identified at 
the May 2008 videoconference hearing; however, National 
Personnel Records Center and Fort Stewart's Soldiers Service 
Center advised that no records for the Veteran were 
available.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The VCAA left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Accordingly, the Board finds that VA has met its assistance 
obligations in this case.  The Veteran is not prejudiced by 
the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The August 1984 rating decision by the RO is final based on 
the evidence of record at the time.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in August 2005), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The August 1984 rating decision denied service connection for 
a low back disability essentially on the bases that the 
Veteran's complaints/injuries in service were acute and 
transitory, and that his current disability was not shown to 
be related to those complaints or to his service.  The 
evidence of record at the time of the August 1984 rating 
decision consisted essentially of the Veteran's service 
treatment records, which included several records noting low 
back complaints.  On service separation examination the 
Veteran's spine was normal on clinical evaluation.  
Postservice private records were also associated with the 
record, and included 1981 to 1984 records which showed 
treatment for low back disability, including herniated disc, 
following intercurrent postservice work related (December 
1979 lifting and May 1983 all) injuries.  A July 1984 
statement by a private chiropractor also indicated that the 
Veteran was seen from May to September 1968 following a May 
1968 (notably this would have been postservice) injury, and 
that the Veteran was released from treatment with the problem 
resolved.  

Evidence received since the August 1984 rating decision 
consists essentially of:  August 2005 to March 2008 VA 
reports (to include a January 2006 record from Dr. A. which 
notes the Veteran's low back complaints in service; the 
records also show, ongoing treatment for back complaints); 
Social Security Administration (SSA) records which include 
duplicates of VA records; a duplicate of the July 1984 
private chiropractor's statement; and statements from the 
Veteran, his supervisor and acquaintances.

As the claim was previously denied because the RO found that 
low back disability was not related to the back complaints 
noted in service, for additional evidence received to be new 
and material, it must relate to these unestablished fact, 
i.e., it must tend to show either that his current low back 
disability was related to the inservice complaints noted 
therein.  Notably, duplicate records received (such as the 
July 1984 chiropractor's statement) are not new evidence, as 
they were previously considered.  The further treatment 
records and statements submitted are new to the extent that 
they were not previously of record or considered by the RO in 
August 1984.  However, they are not material evidence as they 
do not bear directly and substantially upon the matter under 
consideration.  None of the records or statements is 
competent (medical) evidence that relates the Veteran's 
current low back disability to his service (as opposed to his 
multiple intercurrrent postservice injuries).  As no 
additional evidence received since the August 1984 RO 
decision relates to the unestablished fact necessary to 
substantiate the Veteran's claim of service connection for a 
low back disability, i.e., that such disability is related to 
his service/the back complaints noted therein, the additional 
evidence received does not raise a reasonable possibility of 
substantiating the claim, and is not material. 


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


